DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the request for continued examination filed on December 14, 2020.
Claims 3, 17, and 21-30 have been canceled.
Claims 1, 2, 6, 9, 10, 15, and 20 have been amended.
Claims 1, 2, 4-16, and 18-20 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Note
	This Office action includes indefiniteness and written description rejections and remarks regarding claim interpretation. Once these issues are resolved, the claims will likely be closer to allowance. An interview to discuss the claim language and potential amendments is recommended. 



Response to Arguments
	Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been reviewed. However, in light of the broadest reasonable interpretation of the claims, the rejection is being maintained. 
Applicant argues that the claims do not recite an abstract idea. Remarks at 10. Claim 1, for example, is a method conducted at a transaction server and it includes steps of providing access to data, receiving historical location data, matching a pattern of data using an algorithm, and associating a mobile device with an identifier. Claim 1 states that the process is done to identify or verify the identity of the mobile device that is requesting a secure transaction. Verifying transaction data is an abstract idea, as explained in the rejection. 
Regarding step 2A, prong 2, Applicant argues that “the additional elements of claim 1 should include more than just the recited devices.” Remarks at 11. The limitations that are not positively recited do not integrate the abstract idea. However, once the claim interpretation and 112 issues are resolved, the claims may become eligible. 


Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  

Contingent Limitations
	Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
	Claim 1 recites “receiving, from the mobile device when requesting a secure transaction, historical location data having been stored locally at the mobile device, the historical location data relating to past locations of the mobile device.” Because there is no positively recited limitation of the mobile device requesting a secure transaction and because receiving historical data occurs “when” the mobile device is requesting a secure transaction, this is a contingent limitation. For example, if the mobile device des not request a secure transaction, historical location data will not be received. 
	Claim 9 recites “when requesting a secure transaction, transmitting historical location data having been stored locally at the mobile device to the transaction server for use by the transaction server in identifying or verifying the identity of the mobile device requesting the secure transaction….” This contingent limitation is similar to that of claim 1. 
	Claim 15 is similar to claim 1 and has the same contingent limitation. 

Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
Claim 1 recites “matching a pattern of the historical location data received from the mobile device to a pattern of a subset of the stored location data to obtain or verify an identifier of the mobile device requesting the secure transaction, matching the pattern of the historical location data to the pattern of the subset of the stored location data includes using an algorithm to select a grouping of the historical location data, the algorithm selecting the grouping of the historical location data based at least in part on a random number generator to generate random windows of data that correspond to the grouping of the historical location data, the random number generator using a seed value, the seed value associated with the stored location data and incrementing based on each secure transaction request.” The underlined portion of this limitation is intended use and not given patentable weight. 
Claim 1 also recites “associating the mobile device requesting the secure transaction with the identifier so as to identify or verify the identity of the mobile device requesting the secure transaction.” 
Claim 9 recites “periodically transmitting the location data together with an identifier of the mobile device to a transaction server or a remote location data store for storage thereat, the location data accessed from the remote location data store; and when requesting a secure transaction, transmitting historical location data having been stored locally at the mobile device to the transaction server for use by the transaction server in identifying or verifying the identity of the mobile device requesting the secure transaction based on matching a pattern of the historical location data to a pattern of a subset of the location data stored at the transaction server or the remote location data store, the historical location data relating to past locations of the mobile device, wherein matching the pattern of the historical location data to the pattern of the subset of the location data includes using an algorithm to select a grouping of the historical location data, the algorithm selecting the grouping of the historical location data based at least in part on a random number generator to generate random windows of data that correspond to the grouping of the historical location data, the random number generator using a seed value, the seed value associated with the location data and incrementing based on each secure transaction request.” The underlined limitations include intended use and are not given patentable weight.
	Claim 15 is similar to claim 1 and has the same intended use limitations. 



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite limitations of “matching a pattern,” “using an algorithm,” “selecting the grouping of the historical location data based at least in part on a random number generator,” “the random number generator using a seed value,” “the seed value associated with the stored location data and incrementing based on each secure transaction request,” and “associating the mobile device with requesting the secure transaction with the identifier so as to identify or verify the identity of the mobile device requesting the secure transaction.” The algorithms or steps taken to perform the claimed functions must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. Although the Specification discusses, for example, an algorithm, a description of how these steps are performed could not be found. Applicant should point to where the Specification describes how the claimed functions/steps (e.g., matching, using an algorithm, selecting the grouping of the historical location data based at least in part on a random number generator, etc.) are performed.
Additionally, the claimed limitations (i.e., “providing access,” “receiving,” “matching,” “associating,” etc.) do not recite the apparatus or computer that performs the steps. Therefore, the steps are broad enough to include all possible entities performing the steps. However, the Specification does not provide support for all possible entities performing the steps because the Specification describes the steps as being performed by the transaction server and its components (claims 1 and 15) and the mobile device (claim 9). Therefore, the Specification does not provide support for the full breadth of the claims. See MPEP 2163(II)(A)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). This rejection can be overcome by amending the claims to state what disclosed entity is performing each step.  



Claim Rejections - 35 USC § 112(b)
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 2, 4-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	The claims include limitations that are not positively recited, thereby making it unclear whether those limitations are part of the claim scope. For example, the limitation of “the stored location data accessed from a remote location data store at which location data relating to the mobile device is stored with the identifier of the mobile device” is included in claim 1, but the method step is “providing access to stored location data.” Therefore, the details regarding how the location data is stored do not appear to be part of the claimed method. The independent claims are reproduced below with bolded and underlined limitations that are not positively recited. For those limitations that are intended use or contingent, the claims should be amended to positively recite those limitations. For the other limitations that are not positively recited, Applicant should amend the claims to positively recite those limitations or make it clear on the record that those limitations are not within the scope of Applicant’s claims.

1.    (Currently Amended) A method for identifying a mobile device when requesting a secure transaction, the method conducted at a transaction server comprising the steps of:
providing access to stored location data having been periodically received relating to a mobile device and stored with an identifier of the mobile device, the stored location data accessed from a remote location data store at which location data relating to the mobile device is stored with the identifier of the mobile device;
	receiving, from the mobile device when requesting a secure transaction, historical location data having been stored locally at the mobile device, the historical location data relating to past locations of the mobile device;
matching a pattern of the historical location data received from the mobile device to a pattern of a subset of the stored location data to obtain or verify an identifier of the mobile device requesting the secure transaction, matching the pattern of the historical location data to the pattern of the subset of the stored location data includes using an algorithm to select a grouping of the historical location data, the algorithm selecting the grouping of the historical location data based at least in part on a random number generator to generate random windows of data that correspond to the grouping of the historical location data, the random number generator using a seed value, the seed value associated with the stored location data and incrementing based on each secure transaction request; and
associating the mobile device requesting the secure transaction with the identifier so as to identify or verify the identity of the mobile device requesting the secure transaction.

9.    (Currently Amended) A method for identifying a mobile device when requesting a secure transaction, the method conducted at a mobile device comprising the steps of:
storing, locally at the mobile device, location data relating to the mobile device; 
periodically transmitting the location data together with an identifier of the mobile device to a transaction server or a remote location data store for storage thereat, the location data accessed from the remote location data store; and
when requesting a secure transaction, transmitting historical location data having been stored locally at the mobile device to the transaction server for use by the transaction server in identifying or verifying the identity of the mobile device requesting the secure transaction based on matching a pattern of the historical location data to a pattern of a subset of the location data stored at the transaction server or the remote location data store, the historical location data relating to past locations of the mobile device, wherein matching the pattern of the historical location data to the pattern of the subset of the location data includes using an algorithm to select a grouping of the historical location data, the algorithm selecting the grouping of the historical location data based at least in part on a random number generator to generate random windows of data that correspond to the grouping of the historical location data, the random number generator using a seed value, the seed value associated with the location data and incrementing based on each secure transaction request.

15.    (Currently Amended) A system for identifying a mobile device when requesting a secure transaction, the system including a transaction server comprising a processor and a non-transitory computer readable medium comprising code executable by the processor to perform:
providing access to stored location data having been periodically received relating to a mobile device and stored with an identifier of the mobile device, the stored location data accessed from a remote location data store at which location data relating to the mobile device is stored with the identifier of the mobile device;
receiving, from the mobile device when requesting a secure transaction, historical location data relating to past locations of the mobile device and having been stored locally at the mobile device;
matching a pattern of the historical location data received from the mobile device to a pattern of a subset of the stored location data to obtain or verify an identifier of the mobile device requesting the secure transaction, matching the pattern of the historical location data to the pattern of the subset of the stored location data includes using an algorithm to select a grouping of the historical location data, the algorithm selecting the grouping of the historical location data based at least in part on a random number generator to generate random windows of data that correspond to the grouping of the historical location data, the random number generator using a seed value, the seed value associated with the stored location data and incrementing based on each secure transaction request; and
associating the mobile device requesting the secure transaction with the identifier so as to identify or verify the identity of the mobile device requesting the secure transaction.



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, 4-16, and 18-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

2019 PEG Step
Analysis of Claims 1, 2, 4-16, and 18-20
Step 1: Does the Claim Fall Within a Statutory Category?
Yes. Claims 1, 2, 4-14 recite a method and, therefore, are directed to the statutory class of process. Claims 15, 16, and 18-20 recite a system and, therefore, are directed to the statutory class of machine or manufacture.

Yes. But for the computer components, the claims as a whole recite a method of organizing human activity. The claims are directed to a method and system for using location data to identify a mobile device that is requesting a transaction. This type of method of organizing human activity is similar to a commercial interaction because it relates to sales activities. For example, the step of “associating the mobile device requesting the secure transaction with the identifier so as to identify or verify the identity of the mobile device requesting the secure transaction” is part of a transaction, which is a sales activity. Additionally, steps such as “matching a pattern of the historical location data…” recite a mental process such as evaluation or judgment. Thus, the claims recite an abstract idea. 
Step 2A, Prong 2: Is the Abstract Idea Integrated into a Practical Application?
No. The claims as a whole merely use a computer as a tool to perform the abstract idea. The claimed computer components are recited at a high level of generality and are merely invoked as tools to authorize transaction requests. Here, the method and system includes providing, receiving, and processing data. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). Thus, simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application. 
Step 2B: Does the Claim Provide an 
See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).


Claims 2 and 16 recite the additional elements of receiving and storing and storing data. Claim 12 recites the additional elements of obtaining and transmitting data. These steps include insignificant extrasolution activity and therefore do not integrate the abstract idea. Additionally, these steps are well understood, routine, and conventional. S-ee Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).   
Claims 4-8, 10-11, 13, 14, and 18-20 further narrow the abstract idea by analyzing data for the verification. 
As such, the claims are not patent eligible.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached at 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)